Citation Nr: 0409183	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a back 
scar, due to a shell fragment wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966, to include service in Vietnam where he was awarded the 
Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied a compensable rating 
for the residuals of a back scar, due to a shrapnel wound.  
Subsequently, the RO, in an August 2003 rating decision, 
increased the disability rating to 10 percent, effective from 
May 2002, the date of receipt of the claim for increase.  The 
veteran pursued his appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).   This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In the case at hand, the veteran sustained a shrapnel wound 
to the back in February 1966.  The wound was sutured and, 
about ten days later, he was seen for a dressing change, 
where it was noted the sutures had weakened and broken open 
due to extreme diaphoresis and exercise.  A one-inch 
circumference crater, 6 mm deep, was revealed.  He was placed 
on light duty, with instructions to perform no bending or 
extreme stretching.  By the end of February 1966, the wound 
was healing well, with no infection.  

During the veteran's initial post-service VA examination, 
dated in July 1967, a somewhat depressed cicatrix was shown 
on the left side of the back.  The scar was transversely 
placed and described as oval, two inches long, and one-inch 
across.  It was smooth and had some depression in the 
vicinity of the scar, which the examiner offered was 
suggestive of residuals of subcutaneous tissue loss.  On 
examination, there was full range of motion of the back, with 
some pulling in the back on forward flexion.  

It was noted on VA examination reports of June 2002 and June 
2003, that the claims folder was not available for the 
examiner to review.  However, in June 2002, the veteran's 
back scar was described as nontender and nonadherent; while 
in June 2003, it was remarked that the healed wound overlying 
the left paraspinal muscles at about L-2 indicated the scar 
formation was in his erector spine muscle.  On range of 
motion of the back, the veteran complained of a pulling 
sensation in his back, which the examiner offered was 
probably from the scarring of the shell fragment wound.  

In reviewing the above-mentioned medical information, it is 
unclear whether the shrapnel wound scar has adhered to the 
veteran's back muscles at about the L-2 level, which has 
resulted in some limitation of motion of his back, with pain 
on motion.  Unfortunately, although the veteran has undergone 
relatively recent VA examinations for his disabilities, the 
criteria under which the disability, namely scars and 
musculoskeletal disabilities have been revised, and he should 
be offered an opportunity to be re-examined under the current 
criteria.  Further, along with limitation of motion of the 
back, he is complaining of numbness that radiates into his 
left buttock, and recent x-rays taken of the back have 
revealed degenerative disc disease.  

Scars, rated on limitation of motion of the affected part, 
are found in 38 C.F.R. §§ 4.118, of VA's Schedule for Rating 
Disabilities.  By regulatory amendment, effective August 30, 
2002, changes were made to the schedular criteria for 
evaluating diseases of the skin, including scars.  

Likewise, the criteria for rating diseases of the 
musculoskeletal system, under 38 C.F.R. § 4.71a, in VA's 
Schedule for Rating Disabilities, to include Diagnostic Code 
5292, were changed.  By regulatory amendment effective 
September 23, 2002, changes were made to the schedular 
criteria for evaluating intervertebral disc syndrome.  
Effective September 26, 2003, the criteria for evaluating a 
back disability were again revised.  

The veteran's last VA examinations to determine the nature 
and extent of the residuals of a shell fragment wound to the 
back were undertaken in June 2002 and June 2003.  The revised 
criteria for both skin diseases, to include scars, and 
musculoskeletal disorders, to include limitation of motion, 
need to be evaluated using both the old criteria, as well as 
the revised criteria, which has not been done in the 
veteran's case.  Unfortunately, in the veteran's case, he has 
not been evaluated under the criteria for rating skin 
conditions in effect as of August 30, 2002.  Likewise, it 
appears that he was not given a copy of the most recent 
revised criteria for the back, which became effective in 
September 2003, nor was the June 2003 examination conducted, 
for obvious reasons, with the most recent revised criteria in 
mind.  Under the circumstances, it does not appear that the 
most recent revised regulations were considered in the 
adjudication of the veteran's current claim for increase.  

Hence, since the veteran's appeal was pending at the time of 
the pertinent regulation changes, and since the residuals of 
a shell fragment wound to the back have not been evaluated 
under the most recently revised criteria, there is a due 
process bar for the Board to proceed with the appeal on 
evaluation of the residuals of a shell fragment wound to the 
back until the veteran is offered VA dermatology, orthopedic 
and neurological examinations, followed by an evaluation 
using the appropriate criteria in effect both prior to and 
effective the changes.  Therefore, the Board believes that 
the veteran should undergo further VA examination in order to 
determine the current nature and severity of the service-
connected residuals of a shell fragment wound to the back, to 
include whether it is at least as likely as not that 
currently noted degenerative disc disease, confirmed by x-ray 
findings, and complaints of radiating back pain are also 
residuals of the service-connected shell fragment wound.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran another 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim for 
increased rating for residuals of a shell 
fragment wound to the back.  A general 
form letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for the residuals of a 
shell fragment wound to his back.  After 
securing the necessary releases, the RO 
should obtain copies of those records not 
already in the claims file and have them 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO is to schedule the veteran to 
undergo VA dermatology, orthopedic and 
neurological examinations to determine 
the current nature and severity of the 
veteran's residuals of a shell fragment 
wound to the back.  All appropriate tests 
and studies should be conducted, to 
include having x-rays taken of the 
lumbosacral spine and photographs of the 
shell fragment wound scar on the back, 
and all clinical findings should be 
reported in detail.  Prior to the 
examinations, the claims folder must be 
made available to the physicians for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in each examiner's 
report.  

Regarding the dermatology examination, 
the examiner should specifically comment 
as to the presence of any visible or 
palpable tissue loss; the characteristics 
and measurement of any areas of the scar, 
whether the scare is adherent to 
underlying muscles or underlying tissue 
damage.  The examination report must 
include all examination results, along 
with the rationale underlying all 
opinions expressed and conclusions 
reached, citing, if necessary, to 
specific evidence in the record.  The 
examiner's typewritten report should be 
associated with the other evidence on 
file in the veteran's claims folder.  

Regarding the orthopedic and neurological 
examinations,the examiner(s) should set 
forth all objective findings regarding 
the lumbosacral spine, including complete 
range of motion (provided in degrees, 
with standard or normal ranges of motion 
provided for comparison purposes).  The 
physician(s) should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If there 
is clinical evidence of pain on motion, 
the examiner should indicate the degree 
of motion at which such pain begins.  If 
the veteran is being examined during a 
period of "acute exacerbation" of his low 
back symptoms, the examiner should 
clearly so state.  Likewise, the examiner 
is to offer opinions as to whether it is 
at least as likely as not that 
degenerative disc disease and radiation 
of pain are residuals of the shell 
fragment wound to the back.  Finally, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon best 
medical judgment, as to whether, and to 
what extent, the veteran experiences 
likely additional functional loss (beyond 
that which is demonstrated clinically) 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use..  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also include specific 
information regarding the frequency and 
duration of incapacitating episodes 
during the past 12 months.  On 
neurological examination, the examining 
physician should specifically comment 
regarding any neurological manifestations 
directly attributable to the veteran's 
service-connected residuals of a shell 
fragment wound to the back.  If no 
neurological manifestations are found, 
the examiner is to so state.  Following 
orthopedic and neurological examinations, 
the examiner(s) should offer opinions 
regarding the effect of the veteran's 
service-connected residuals of a shell 
fragment wound to the back upon his 
ability to engage in substantially 
gainful employment.  All examination 
findings, along with the complete 
rationale for each conclusion reached and 
opinion expressed, should be set forth in 
a typewritten report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the issue of an increased 
rating for residuals of a shell fragment 
wound to the back, effective prior to and 
subsequent to the changes in criteria for 
skin (scars) and musculoskeletal 
disorders.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


